21 N.J. Super. 588 (1952)
91 A.2d 625
IONA M. BUSCH, INDIVIDUALLY AND AS EXECUTRIX UNDER THE LAST WILL AND TESTAMENT OF LILLIAN W. SEIDEL, DECEASED, ET ALS., PLAINTIFFS-RESPONDENTS,
v.
LOUISE PLEWS, DEFENDANT-APPELLANT, AND LIBERTY TITLE AND TRUST COMPANY, ET ALS., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 20, 1952.
Decided October 21, 1952.
Before Judges EASTWOOD, GOLDMANN and FRANCIS.
Mr. Wm. Elmer Brown, Jr., argued the cause for the defendant-appellant.
Mr. Augustine A. Repetto argued the cause for the plaintiffs-respondents (Messrs. Bolte and Repetto, attorneys).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Haneman in the Superior Court, Chancery Division, 19 N.J. Super. 195 (1952).